Citation Nr: 1631161	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was remanded by the Board in September 2015 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has a psychiatric disorder that had its clinical onset in or is otherwise related to his active military service; his diagnosed personality disorder is a developmental defect which is not shown to have been subjected to a superimposed psychiatric disorder during service.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In a November 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  Additionally the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2004) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment, personnel, VA and other medical records have been associated with the claims file.  Regarding Social Security Administration (SSA) records associated with a claim for benefits, attempts were made to obtain such records, culminating in a negative response from SSA in October 2013 that stated his records were destroyed.  Regarding the service personnel records (SPRS), the Board remanded this matter in May 2015 to obtain such records, which have since been associated with the claims file.  Accordingly substantial compliance with the remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board further notes that while a misfiled SPR belonging to a different Veteran was associated with the claims file, this is shown to be a harmless error as the outcome of the RO's readjudication of this matter in February 2016 with consideration of the SPRs obtained in November 2015 is not shown to have been influenced by this misfiled record.  

VA provided a VA examination in January 2016 to determine the nature and etiology of the Veteran's lumbar psychiatric disability.  There is no argument or indication that this examination was inadequate.  The Board finds the examination report to be fully adequate and consistent with the rest of the evidence.  The duties to notify and to assist have been met. 

Service Connection

The Veteran asserts that he has a psychiatric disorder that is related to his period of active duty service.  His post-service treatment records document differential diagnoses, including impulse control disorder, bipolar disorder, personality disorders, depression, and posttraumatic stress disorder (PTSD).  He has suggested in post service treatment records that some incidents during training may be the cause of his symptoms.  In a May 1, 2012 mental health record where he was upset about not being diagnosed with PTSD, he stated that he was around various explosions during basic training, and that these were the root cause of his claimed PTSD.  The records from this treatment date included a positive PTSD screen and the medical personnel addressing his complaints indicated that PTSD could not be ruled out but noted that full evaluation had not been done.  See 106 pg SATP/MHC 2011-2012 in VBMS at pgs 28-30.  Additionally he described in medical histories provided to medical providers that training involving gas or gas masks were the cause of his psychiatric symptoms, with a September 2005 record addressing psychiatric and substance abuse problems revealing he claimed to be OK prior to having a mask put on his face in service.  See 57 pages MHC/SATP in VBMS at 
pg 13.  He further clarified having claimed psychiatric issues caused by exposure to some kind of gas during military training in a March 2012 VA mental health treatment note.  See 106 pg SATP/MHC 2011-2012 in VBMS at p 76.  

Alternately the Veteran is noted to have raised the possibility of a personal assault, as the source of his current psychiatric problems, as well as suggesting they may have preexisted service.  In a December 2005 mental health record, he related to being depressed "as long as he could remember" and couldn't cope with other children and had anger issues as a teenager (but later the same record described his childhood as "OK" and was an average student).  See 75 pg VAMC records in VBMS 2004-2006 at page 41.  This record also indicated that he was discharged because he could not type as required by his military occupational specialty (MOS) and refused to learn another MOS.  Id.  He also reported in another record from April 2002 that he was imprisoned for 30 days for fighting with and/or striking his drill sergeant.  See 75 Pg MHC treatment 2002-2003 at p 51.   

Service connection generally requires evidence of (1) a current disability; 
(2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) (including psychosis) and does not include PTSD or depression. See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a psychosis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects such as personality disorders are not diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Board notes that the evidence includes some records suggesting the Veteran's claimed disorder might possibly be PTSD.  Further, the Veteran's claim is deemed to encompass any mental health disorder, not just PTSD.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred. 38 C.F.R. § 3.304(f).  Regarding the diagnosis of PTSD, an interim final rulemaking recently amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV. 79 Fed. Reg. 45 ,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicates that the revision is not applicable where a case was certified to or pending before the Board on or before August 4, 2014.  See id. at 45, 93.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case.

Although the Veteran had indicated that he had issues with depression prior to service in some records, his history regarding whether he had psychiatric issues (including substance abuse) is inconsistent with some records showing him to report his drinking began prior to service and others showing it began after service, or his alternately suggesting he had preexisting depression while at the same time reporting a normal childhood undermine any credibility regarding his subjective reporting of symptoms prior to service.  As such, the Board finds that there is not competent and credible evidence of a psychiatric disorder that pre-existed service.  Additionally, the record does not reflect evidence of medical treatment for psychiatric issues prior to service.  The Veteran's report of medical examination upon entry in January 1978reflects no history of or findings for psychiatric issues.  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness is not appropriate.  The Veteran is presumed sound as to a psychiatric disorder upon entrance onto active duty.

Crucial to the award of service connection is the existence of a current disability. Without it, service connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App 319, 321 (2007).

The Veteran's STRs do not reflect treatment for psychiatric conditions during service.  Service personnel records do not clearly indicate episodes of training with explosions and gas.  However the service personnel records confirm that he was discharged in August 1978 after less than six months in service on the basis of being unable to meet the minimum standards for successful completion of training based on lack of aptitude, ability, motivation or self-discipline, with demonstrated character and behavior characteristics not compatible with satisfactory service.  See 79 pg SPRs at pg 11.  He is shown to have been unable to attain typing speeds required for a training course which he failed and was recommended reclassification. He is also shown to have been counseled multiple times for poor attitude and was shown to have received an Article 15 in July 1978 for failure to follow orders.  Id 37-45.  The records do not show any evidence of his claimed physical altercation with a drill sergeant.  

The evidence reflects that he began treatment for substance abuse issues in the 1990s many years after his brief period of service.  In August 1995 he was admitted for substance abuse with a history given of first drinking at age 21 and heavily drinking in 1985, and he also reported only trying cocaine a few times.  He was diagnosed with alcohol dependence and uncomplicated withdrawal.  However another record from the same month and year described him as having a long standing history of cocaine and alcohol abuse.  See 46 pg MHC SATP 8/95 pages 13-15 and 107 pg MHC pages 95, 97.  Thereafter the records over the decades show multiple repeated episodes of treatment including inpatient hospitalizations for substance abuse primarily involving alcohol and cocaine, with differential diagnoses given at various times.  

Of note the records from the late 1990's through 2002 primarily reflect diagnoses of alcohol and cocaine abuse/dependence or polysubstance dependence, although depressive symptoms were at times noted such as in records from December 2001 when he was reported to be depressed over his father's death and issues with siblings.  Other complaints in the December 2001 records treating alcohol and cocaine dependence and intoxication included associated symptoms of paranoia, irritability, weight loss and depression.  Also of note, the Veteran reported drinking since high school in these records.  See 65 page MHC pages 2000-2003 at pages 8, 17, 18, 20, 45.  Records from 2002 continued to show treatment for polysubstance abuse, with the possibility of a personality disorder also raised in the diagnoses in records, including records in February 2002 diagnosing cocaine dependence and narcissistic personality disorder, and records from December 2002 which included "Cluster B" traits along with the diagnosis of polysubstance abuse.  See 75 pg recs 2002-2003 at p. 29, 67; see also 75 pg MCH 2001-2001 at pg 1.  

Thereafter the records continued to show repeated treatment for substance abuse issues, but with some findings and/or diagnoses of Axis I psychiatric disorders in addition to substance abuse issues, along with findings of an Axis II personality disorder.  In April 2004 while treated for "runaway cocaine use" he was assessed again with alcohol and cocaine dependence and cluster B traits.  In July 2005 he was noted to have problems with anger and impulse control, along with problems with concentration and depressed mood, along with isolation from others.  He was assessed with depressive disorder NOS, rule out impulse control disorder, cocaine and alcohol abuse currently in remission and Axis I cluster B personality traits.  
See 75 pg recs 2004-2006 pg 50-51; see also 75 pg recs 2003-2004 at  pg 10. 

In a December 2005 VA mental health record the Veteran is noted to have reported to have been depressed for "as long as I can remember" and described being unable to cope with other children with a history of getting angry quickly.  At the same time he described his childhood as "OK" and received average "C" grades in high school.  He indicated that he discharged from the service because of an inability to type.  His present complaints were of hallucinations, paranoid thoughts and continuous depression.  The Axis I diagnosis was major depression recurrent with psychotic features and polysubstance abuse in remission.  See 75 pg recs 2004-2006 at pg 41.  The Board notes that an earlier record from January 2002 treating cocaine and alcohol depression disclosed the Veteran to describe his childhood as "perfect" in contrast to the December 2005 record suggesting childhood issues with depression and interpersonal issues.  This record also noted his history of being discharged for being unable to type and refusing a different MOS, as well as his unsubstantiated claims that he was placed in a stockade for 30 days for fighting with a sergeant.  75 pg MHC 2001-2002 at pg 50.  

Thereafter the records from 2006 through 2011 disclose ongoing treatment generally for diagnosed disorders of polysubstance (or alcohol and cocaine) dependence, and a personality disorder classified in various ways, including as "Cluster B traits" or "Cluster B with narcissistic traits."  Other psychiatric disorders were variously diagnosed or complained of in these records.  In August 2007 the Veteran complained of mood shifts of angering very easily then becoming depressed and thought he was "manic depressive."  In October 2007 he was hospitalized for suicidal ideation with history of polysubstance dependency and cluster B personality type and a discharge diagnosis of polysubstance dependences and Axis II narcissistic and antisocial personality traits.  Impulse control disorder is shown to be diagnosed in November 2007 and in June and October of 2009.  
See 75 pg 2007-2008 MHC 26, 39, 67.  See also 57 pg VAMC recs at p 49.  Also in June 2009 the Veteran described unrelated issues related to his military experience.  See 57 pg VAMC at p 47.  

PTSD is shown as a possible diagnosis in records from 2012.  While admitted for detox in February 2012, he described PTSD symptoms of flashbacks and nightmares but said nobody wanted to hear about it and he denied PTSD treatment.  The impression continued to be polysubstance abuse with no diagnosis of PTSD made.  In March 2012 he complained about depression, irritability and frequent drug use, and attributed these symptoms to trauma that he initially was reluctant to specify but later reported an experience of exposure to gas while in training.  He asked about PTSD criteria and endorsed low energy and poor appetite.  The impression continued to exclude PTSD however; his diagnosis was alcohol and cocaine dependence, impulse control disorder NOS and cluster B traits.  He later expressed anger that he was not diagnosed with PTSD in a May 2012 record where he now claimed being around various explosions while in training.  His PTSD screen was also positive.  He continued to be assessed with alcohol and cocaine dependence, impulse control disorder, and Cluster B personality traits, although the medical provider could not rule out PTSD as the cause of his irritability.  The examiner stated that symptoms may be explained by traumatic events in the military but the examiner had not done extended evaluation to fully evaluate this.  See 106 pg SATP/MHC 2011-2012 in VBMS at pgs 28-30, 76.  

None of the subsequent records from 2012 and 2013 are noted to relate a clear diagnosis of PTSD.  Rather they tend to show the same diagnoses as shown in prior records; mostly substance abuse related issues and the narcissistic personality disorder, as well as impulse control disorder.  In a September 2013 VA mental health recovery plan, his Axis I disorders were depressive disorder, impulse control disorder, alcohol and cocaine abuse, and personality disorder diagnosis was deferred.  Most recently a December 2013 psychiatric record diagnosed cocaine dependence in remission, rule out alcohol abuse, unspecified depressive disorder, rule out bipolar disorder.  A narcissistic personality disorder was again diagnosed.  See 15 pg CAPRI entered into Virtual VA 1/30/14 pages  1-4, 12-15.

The Veteran underwent a VA examination in January 2016 wherein the examiner reviewed the claims file and examined the Veteran.  A diagnosis was made only of narcissistic personality disorder; no other psychiatric diagnoses were deemed appropriate.  The examiner documented the history provided directly by the Veteran to him in which he reported a good childhood and was social prior to the military, but then had difficulty getting along with people post service.  His substance abuse history was noted to include social drinking prior to and during service, with significant post service drug and alcohol use noted per his record and self-report.  Other than an anxious mood with constricted affect, his mental status examination revealed unremarkable findings with no evidence of a thought disorder, good concentration and attention, and he was fully oriented. 

Following examination, the examiner provided an opinion stating that it is less likely than not that the lone diagnosed disorder of narcissistic personality disorder was caused by his claimed incidents in the service.  The examiner pointed out that the Veteran's mental health presentation is well documented in the  medical record and corroborated by self-reports.  The examiner acknowledged the Veteran's beliefs that the etiology of his mental health diagnoses is in events that occurred during his military service; particularly the two incidents in training, where he reported trainees were required to remove their gas masks in a chamber filled with some form of irritant, and also his reports that explosions near him during military training were troubling.  The examiner stated that while these events may have been difficult, it is less likely as not that the veterans' mental health diagnosis of narcissistic personality disorder is caused by or a result of these incidents.  While these events may have been difficult, it is implausible that they would cause such long-term and significant symptoms.

Upon review of the evidence the Board finds that the preponderance of the evidence is against a grant of service connection for a claimed psychiatric disorder.  The Board accepts the opinion from the January 2016 VA examiner who based the diagnosis of narcissistic personality disorder on examination of the Veteran and review of the records in the claims file which consistently have shown the Veteran to have been diagnosed with a personality disorder.  The Board further accepts the rationale as to this disorder not having been caused or otherwise impacted by any claimed events in service.  The Board further notes that the narcissistic personality disorder is not a disability subject to service connection, and as per the evidence, including the January 2016 VA examiner's opinion, is not shown to have been subjected to having had a superimposed mental disorder during service or otherwise resulting from service.  The Board especially emphasizes that no medical professional of record has made such a finding.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"). 

Regarding any other psychiatric disorder besides the personality disorder shown to have been diagnosed during the course of this appeal but not noted on the January 2016 examination, there is no evidence of any such disorder having begun in service or being due to any claimed incident in service.  Of note, although the Veteran reported some PTSD symptoms in records during 2012, he has not been formally diagnosed with PTSD by medical professionals.  See Cohen v. Brown, 
10 Vet. App. 128, 140 (1997). (stating that mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).  However, the Court also noted in Cohen that for a diagnosis by the professional must "have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Id.  Here, the reference to PTSD comes from a 4-question screening and not a full physical examination with accompanying medical history and only suggestive of PTSD.  As such, the Board finds that Cohen is distinguishable and the pertinent evidence weighs against a finding of a diagnosis of PTSD. 

Furthermore there is no evidence to support the incurrence of any claimed stressors (such as assault).  The service personnel records do not reflect any evidence of his alleged fight with a drill sergeant.  The Board finds the absence of this fight in the personnel records to be probative as it is highly likely that an event, such a fight with a drill instructor, would be document in this type of record.  As for the claimed stressors of being exposed to gas and to explosions during training, this is not shown in the service personnel records, and even if assumed to have taken place, the January 2016 VA examiner determined that such exposures did not rise to the level of stressors that would result in psychiatric disability.  Similarly, the Board finds that exposure to gas and explosions are the type of large, events that would have been recorded in personnel or other military records.  Thus, when weighing the Veteran's competent lay statements verus other pertinent evidence of record, in particular the service personnel records, the Board finds that the Veteran's assertions regarding his two stressors is not supported.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (stating that a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions).

Regarding the other disorders noted after service during this appeal but not diagnosed on the January 2016 VA examination, such as depressive disorder and impulse control disorder, and possible bipolar disorder, these were all not shown until years after service, with no competent medical evidence linking or even indicating a relationship to service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding his mental health since his discharge from service. The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, objective medical evidence and opinion, because of their competent due to the expertise of the provider, is given more weight than the Veteran's lay statements on this matters, such as whether the Veteran has a medical diagnosis of a psychiatric disability.  Additionally, in this Veteran's case, his history regarding the onset of symptoms is shown to be inconsistent and thus cannot be relied up from a credibility standpoint.  

With respect to substance abuse disorder (cocaine and alcohol dependence repeatedly treated in post service records), service connection would not be warranted, if such were even shown to have begun in or were aggravated in service.  Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); see Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct).

In sum, the Board finds that the preponderance of the evidence is against a finding for service connection for an acquired psychiatric disorder, to include impulse control disorder, bipolar disorder, personality disorders, depression, PTSD. Therefore, this claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


